I concur in all of the rulings of the prevailing opinion. The only disagreement I have is as to the interpretation of the policy; as to the meaning of the language "entry into such safe or vault," and abstraction of property "from the interior of any safe or vault." The safe in question is something like 4 1/2 or 5 feet high and about 3 1/2 feet wide and about 16 or 18 inches deep, inside measurement. It has two outside heavy steel doors manipulated by a combination lock. Inside of these are two lighter steel doors, referred to as fireproof doors or dustproof doors, opened and closed by means of a lock and key. These two sets of doors constitute the wall of the safe, the entrance to it. The interior of the safe is made up of numerous compartments, some open, where trays of jewelry and other articles were kept, tiers of numerous small drawers, and a compartment referred to as the "inner chest." This inner chest is but about 12 inches wide, 10 or 10 1/2 inches high, and about 15 inches long extending to the back of the safe. It is inclosed by a light steel door manipulated by a lock and key. The chest is in about the center of the interior of the safe. Below it are open compartments extending across the width of the safe; above it a tier of small drawers, and on either side of it tiers of drawers and open compartments. The chest itself contained a small open compartment and two small wooden drawers about 11 3/4 inches wide, 2 1/2 inches high or deep, and about 14 inches long extending to the back of the safe. In these drawers, as testified to by plaintiff's witnesses, principally were kept diamonds and other valuable jewelry and from which the greater part of the valuable property was taken, in value about $30,000 or more.
It is the contention of the plaintiff that there was no "entry into such safe" until not only the two sets of steel *Page 356 
doors and the inclosed door of the chest had been entered, and not until the wooden drawers inside of the chest also had been entered. The view taken by the prevailing opinion is that no "entry into such safe" had been effected until entrance was made through the door inclosing the small chest; that the "interior of the safe" was not reached or entered until the door of the chest was entered. It is my view that the small chest, the door of which was about 12 inches wide and about 10 1/2 inches high and inclosing only the chest, was just as much the interior of the safe as were the tier of drawers and the open compartments above, below, and on either side of the chest. These all occupied the interior of the safe. Without them there was no interior of the safe. It is my view that the safe was entered when entrance was effected through the two sets of steel doors, the outer heavy steel doors manipulated by a combination lock and the seat of doors inside thereof manipulated by a lock and key. These, as I think, constituted the wall of the safe and the entrance to it. What was inside of them constituted the interior of the safe. The language of the policy is "entry into such safe or vault." Had this been a vault and the entrance to which barred, as here, by two sets of steel doors, it could hardly be said that the vault had not been entered when entrance had been effected through the two sets of doors, and not until a small chest or compartment on the inside of the vault had been broken into or entered. I think the better considered cases and the weight of authority construing such and similar language support these views. Blank
v. National Surety Co., 181 Iowa 648, 165 N.W. 46, L.R.A. 1918B, 562; Wakem  McLaughlin v. Royal Indemnity Co., 241 Ill. App.? 427; In re George and the Goldsmiths and GeneralBurglary Ins. Ass'n, Ltd. (Canada 1899) 1 Q.B. 595.
On the record I think it clear, and as stated in the prevailing opinion, the entrance through the outside and the inner steel doors was effected by the manipulation of the combination lock and by means of a key and without any *Page 357 
force or violence of which there were any visible marks that the entrance had been effected by such means. I also concur in the view that on the record there is not sufficient evidence to show that an entrance was effected into the inner chest by force or violence of which there were visible marks that entrance thereto had been effected by such means. But if there had been, I think that would not have helped the plaintiff any more than if there had been evidence of visible marks on one of the drawers on either side, or above, or below the chest that an entry thereto had been effected by force or violence and property taken therefrom.